 

 

 

 

 

 

 

 

 

USDS SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
JOSE ALVARADO, DATE FILED: 6/7 7/9

Plaintiff,
20 Civ. 4187 (JGK)
~ against -

ORDER

 

INDIA ABROAD PUBLICATIONS INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The Court has reviewed the Report and Recommendation of
Magistrate Judge Parker dated June 9, 2021. Docket No. 25.
Following an inquest on damages, the Magistrate Judge found that
the defendant was liable to the plaintiff for the amounts
specified on page 9 of the Report and Recommendation. The
Magistrate Judge also recommended an award of attorney’s fees and
costs in the amounts also specified on page 9 of the Report and
Recommendation.

No objections have been filed to the Report and
Recommendation, and the time for any objections has passed. In any
event, the Court finds that the detailed Report and Recommendation
is well reasoned and correct and should be adopted. The Court
therefore adopts the Report and Recommendation. The Clerk is
directed to enter judgment in favor of the plaintiff and against

the defendant in the amounts specified on page 9 of the Report and

 
Recommendation. The Clerk is also
motions and to close this case.
SO ORDERED.

Dated: New York, New York
June 29, 2021

directed to close all pending

oe
‘

BRC MAE
— >" John G. Koeltl

a

United States District Judge

 

 

 

 
